Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 07/19/2021 has been fully considered.  Claims 1-20 are amended, claims 21-55 are canceled, claims 56-93 are added, and claims 1-20 and 56-93 are pending.  Currently, claims 1-20 and 56-91 are withdrawn from consideration as a nonelected invention (see explanation below).
Previous Claim Objections have been withdrawn in view of Applicant’s amendments and comments.

Election/Restrictions
Newly submitted claims and amended claims 1-20 and 56-91 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The claimed invention as filed on 07/19/2021 contains the following two groups:
I. Claims 1-20 and 56-91, drawn to a multilayer card.
II. Claims 92 and 93, drawn to a multilayer film.
The inventions are independent or distinct, each from the other because inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are 
Since applicant has received an action on the merits for the originally presented invention, (i.e., multilayer film/intermediate product), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 and 56-91, (i.e., multilayer card/final product) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 92 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,052,641 B2 in view of Watson et al. (US 5,837,049).  Current claims 92 and 93 correspond to claim 1 of ‘641 in view of Watson, where a multi-layer film comprising: (i) a polyester base layer (B) having a first and second surface wherein the polyester of the base layer is a crystallisable polyester; and (ii) a heat-sealable copolyester layer (A) disposed on one or both .

Response to Arguments
Applicant agreed to address the double patenting rejection when one of the pending claims is found allowable.
Examiner modified the double patenting rejection to correct patent number and claims numbers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2005/0003962 A1) in view of Watson et al. (US 5,837,049).
Claim 92:  Brennan teaches a multilayer card comprising an opaque polyester film substrate, an ink receptive layer on the polyester film substrate and a cover layer on the ink receptive layer (abstract), wherein the ink receptive layer comprises a copolyester [0043], and exhibits a heat-sealing property [0046].  The multilayer card meets the claimed multilayer film, the opaque polyester film substrate meets the claimed polyester base layer, and the ink receptive layer meets the claimed heat-sealable copolyester layer.  Brennan teaches the polyester in the polyester film substrate is a crystallisable polyester [0045].  Brennan teaches the polyester film substrate comprises titanium dioxide particles in an amount of 5-25 % by weight ([0032] and [0033]), wherein the particles are coated with organic compounds [0034].  Brennan does not teach the organic compound as claimed.  However, Watson teaches a treated inorganic solid comprising particulate inorganic material such as rutile titanium dioxide coated with an alkylphosphonic acid, wherein the treated inorganic solid is useful for preparing polymer composition such as materbatches (abstract and col. 2, line 14).  Watson further teaches the alkylphosphonic acid or its ester is selected from n-octylphosphonic acid and its esters, n-decylphosphonic acid and its esters, 2-ethylhexylphosphonic acid and its esters and camphyl phosphonic acid and its esters (col. 1, lines 40-43), where these compounds meet the claimed organophosphorus compound.
Brennan and Watson are analogous art because they art from the same filed of endeavor that is the treated/coated inorganic particulates art.  It would have been .

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. (US 2005/0003962 A1) in view of Watson et al. (US 5,837,049).
Claim 93:  Brennan teaches a multilayer card comprising an opaque polyester film substrate, an ink receptive layer on the polyester film substrate and a cover layer on the ink receptive layer (abstract), wherein the ink receptive layer comprises a copolyester [0043], and exhibits a heat-sealing property [0046].  The multilayer card meets the claimed multilayer film, the opaque polyester film substrate meets the claimed polyester base layer, and the ink receptive layer meets the claimed heat-sealable copolyester layer.  Brennan teaches the polyester in the polyester film substrate is a crystallisable polyester [0045].  Brennan teaches the polyester film substrate comprises titanium dioxide particles in an amount of 5-25 % by weight ([0032] and [0033]), wherein the particles are coated with organic compounds [0034].  Brennan does not teach the organic compound as claimed.  However, Watson teaches a treated inorganic solid comprising particulate inorganic material such as rutile titanium dioxide coated with an alkylphosphonic acid, wherein the treated inorganic solid is useful for preparing polymer composition such as materbatches (abstract and col. 2, line 14).  Watson further teaches the alkylphosphonic acid or its ester is selected from n-
Brennan and Watson are analogous art because they art from the same filed of endeavor that is the treated/coated inorganic particulates art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Watson, (i.e., coating the surface of the inorganic particulates with the organophosphorus compound) with the invention of Brennaon, and the motivation for combining would be, as Watson suggested, to ensure that pigment or filler and polymer are efficiently mixed in an economical process (col. 1, lines 11-15).

Response to Arguments
Applicant’s arguments with respect to claims 92 and 93 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument is based on that Watson is not analogous art.  This argument is not persuasive for the following reason.
Applicant further argued that the coating compositions recited in the independent claims provide unexpected results in view of the teachings Brennan; and that Brennan provides a PET substrate coated with an acrylic ink-receptive layer composition but does not teach TiO2 coated with an organic coating as claimed.  This argument is not persuasive for the following reason(s).  As shown in the rejections above, since the reference of Brennan does not teach that the TiO2 is coated with the claimed organic coating, the examiner combined the Brennan with Watson, wherein Watson teaches titanium dioxide coated with alkylphosphonic acid (col. 1, lines 24-57).  Applicant also fails to show the combination of Brennan and Watson does not teach the claimed invention as recited in claims 92 and 93.
For the above reasons claims 92 and 93 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
September 28, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785